Case 2:20-cv-00208-RBS-DEM Document 29 Filed 08/27/20 Page 1 of 3 PageID# 210




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                           Norfolk Division

KELLY ZAHRATKA,

                  Plaintiff,

v.                                                  Case No.    2:20cv208

U.S. BANK NATIONAL ASSOCIATION,

and

TRUSTEE SERVICES OF VIRGINIA, LLC,

                  Defendants.

                                   ORDER

      This matter comes before the court on the Defendants, U.S. Bank

National Association {"U.S. Bank") and Trustee Services of Virginia,

LLC, {"Trustee Services") {collectively, "Defendants"), Motions to

Dismiss Plaintiff's Complaint.        ECF Nos. 5, 15.      The Plaintiff,

Kelly Zahratka, opposes the Motions to Dismiss and seeks a remand

to the Norfolk Circuit Court.       ECF No. 7.

      After briefing on the Motions, on June 9, 2020, this court

referred the Motion to United States Magistrate Judge Douglas E.

Miller pursuant to the provisions of 28 U.S.C. § 636{b) {1) (B) and

Federal Rule of Civil Procedure 72 {b}, to conduct necessary hearings,

including evidentiary hearings, if necessary, and to submit to the

undersigned district judge proposed findings of fact, if applicable,

and recommendations for the disposition of the Motions to Dismiss

and Motion to Remand.     ECF No. 24.
Case 2:20-cv-00208-RBS-DEM Document 29 Filed 08/27/20 Page 2 of 3 PageID# 211
Case 2:20-cv-00208-RBS-DEM Document 29 Filed 08/27/20 Page 3 of 3 PageID# 212
